—Appeal by the defendant from a judgment of the County Court, Putnam County (Sweeny, J.), rendered August 8, 1994, convicting him of robbery in the first degree, robbery in the second degree, and criminal use of a firearm in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied the effective assistance of counsel. Viewing the conduct of the defendant’s counsel in its entirety, the defendant was not deprived of effective assistance (see, People v Benevento, 91 NY2d 708, 712; People v Flores, 84 NY2d 184, 187; People v Finch, 199 AD2d 278). The defendant has failed to demonstrate the absence of any strategic or legitimate explanation for his counsel’s conduct at trial (see, People v Benevento, supra; People v Satterfield, 66 NY2d 796, 799). Accordingly, we find that the defendant received meaningful representation (see, People v Benevento, supra).
The sentence imposed upon the defendant was not excessive (see, People v Miranda, 213 AD2d 560, 561; People v Suitte, 90 AD2d 80, 86-87). Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.